  8:19-cv-00549-RFR-CRZ Doc # 24 Filed: 07/01/20 Page 1 of 1 - Page ID # 836



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA



IN RE:                                                    8:19CV549


Application of RICARDO IV MONTILLA,                        ORDER

                   Applicant.



      The court denied Montilla’s Application for discovery under 28 U.S.C. §
1782, (Filing No. 1), on May 21, 2020. (See Filing No. 23). The deadline to appeal
that order has now elapsed, and no appeal has been filed. The court finds that
there is no further action necessary in this matter, and the Clerk is directed to
terminate this case.



      Dated this 1st day of July, 2020.


                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
